    Case 20-01048               Doc 60     Filed 12/04/20 Entered 12/04/20 12:54:06                         Desc Notice of
                                            Pre-trial Hearing Page 1 of 1
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS

In re      National Fish and Seafood Inc                                  Related Bankruptcy Case: 19−11824
                                                                          Chapter 7
                    Debtor                                                Judge Frank J. Bailey

           John O. Desmond                                                Adversary Proceeding: 20−01048
                    Plaintiff
           vs.
           Ng Joo Puay
                    Defendant




                                NOTICE OF TELEPHONIC PRETRIAL CONFERENCE



PLEASE TAKE NOTICE that a PRETRIAL CONFERENCE will be held on 1/5/21 at 09:30 AM before the
Honorable Judge Frank J. Bailey, Courtroom 1, J.W. McCormack Post Office & Court House, 5 Post Office
Square, 12th Floor, Boston, MA 02109−3945 to consider the following:

              [1] Complaint by John O. Desmond against Ng Joo Puay, Ng Puay Ye, Ng Joo Kwee, Ng
              Joo Siang, Michael Buno, Todd Provost, Jack Ventola.

              BECAUSE OF THE CONCERNS ABOUT COVID−19, ALL PARTICIPANTS,
              INCLUDING ATTORNEYS, THE DEBTOR(S), WITNESSES, AFFIANTS, AND
              OTHER ATTENDEES SHALL APPEAR BY TELEPHONE AND MAY NOT APPEAR
              IN PERSON. TO APPEAR TELEPHONICALLY, ATTENDEES SHALL, AT THE
              APPOINTED TIME OF HEARING, DIAL (877) 336−1839 AND ENTER ACCESS
              CODE 7925100. TO FACILITATE INFORMAL DISCUSSIONS SIMILAR TO THOSE
              THAT OCCUR JUST PRIOR TO IN−PERSON HEARINGS, THE COURT REQUESTS
              THAT THE PARTIES ATTEMPT TO CONFER BRIEFLY 48 HOURS PRIOR TO THE
              SCHEDULED HEARING.




NOTICE TO ALL PARTIES SERVED:

        1. Your rights may be affected. You should read this notice, the above referenced pleading and any related
           documents carefully and discuss them with your attorney, if you have one. If you do not have an attorney,
           you may wish to consult one.

        2. This Pretrial Conference shall be held in accordance with Fed. R. Bankr. P. 7016.


Date:12/4/20                                                                By the Court,

                                                                            Mary Murray
                                                                            Deputy Clerk
                                                                            617−748−5350

Emergency Closings: To find out if the Court will be closed in case of stormy weather or other emergency, dial (617) 748−5314 or (866)
419−5695 (toll free) for a recorded message.
